Exhibit 10.1

Stock Purchase Agreement

This Stock Purchase Agreement (this “Agreement”), effective as of March 14, 2014
(the “Effective Date”), is entered into by and between Bristol-Myers Squibb
Company, a Delaware corporation (“BMS”), and Five Prime Therapeutics, Inc., a
Delaware corporation (“FivePrime”). BMS and FivePrime are referred to
individually as a “Party” and collectively as the “Parties”.

Recitals

WHEREAS, FivePrime and BMS have entered into a Research Collaboration and
License Agreement (the “Collaboration Agreement”), effective as of March 14,
2014;

WHEREAS, in connection with the Collaboration Agreement, BMS desires to purchase
and FivePrime desires to sell, shares of common stock, par value $0.001 per
share, of FivePrime (“Common Stock”) in such amount and upon the terms and
conditions set forth in this Agreement;

WHEREAS, FivePrime and BMS are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act, including Rule 506 of Regulation D
promulgated thereunder;

WHEREAS, the capitalized terms used herein and not otherwise defined have the
meanings given them in Section 8;

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby agree as follows:

 

1. Purchase and Sale of Common Stock.

 

  1.1. Purchase and Sale of Common Stock. At the Closing, FivePrime will issue
and sell to BMS, and BMS will purchase from FivePrime 994,352 shares of Common
Stock (the “Shares”). The purchase price for the Shares is $21.16 per share (as
calculated in accordance with Exhibit A hereto) for an aggregate purchase price
of $21,040,488.32 (the “Purchase Price”).

 

  1.2. Payment. At the Closing, BMS will pay to FivePrime the Purchase Price by
wire transfer of immediately available funds in accordance with wire
instructions provided by FivePrime to BMS not less than three (3) business days
prior to the Closing. On the Closing Date, FivePrime will, against delivery of
the Purchase Price, instruct its transfer agent to record in the name of BMS the
Shares in book entry form (and, upon request, will deliver to BMS stock
certificates registered in the name of BMS (or a wholly owned subsidiary of BMS)
representing the Shares).

 

  1.3. Closing Date. The closing of the purchase and sale of the Shares
contemplated by this Agreement (the “Closing”) will take place on March 19, 2014
(the “Closing Date”) at the offices of Hogan Lovells US LLP, 4085 Campbell Ave,
Suite 100, Menlo Park CA 94025, or at such other time and place (including by
electronic exchange of facsimile signatures) as may be agreed upon by FivePrime
and BMS.



--------------------------------------------------------------------------------

2. Representations and Warranties of FivePrime. Except as specifically
contemplated by this Agreement or as set forth in any of the SEC Documents
(excluding any risk factor disclosure contained therein under the heading “Risk
Factors”, and any disclosure of risks included in any “forward looking
statement” disclaimer or any other statements that are similarly predictive or
forward looking in nature), FivePrime hereby represents and warrants to BMS
that:

 

  2.1. Organization and Qualification. FivePrime is duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, with full
corporate power and authority to conduct its business as currently conducted as
described in the SEC Documents. FivePrime is duly qualified or licensed to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted by it or property owned, leased or operated by it makes
such qualification or licensing necessary, except in such jurisdictions where
the failure to be so qualified, licensed or in good standing, as the case may
be, would not reasonably be expected to have a Material Adverse Effect.

 

  2.2. Authorization; Enforceability. FivePrime has all requisite corporate
power and authority to execute and deliver and to perform its obligations under
this Agreement, to consummate the transactions contemplated hereby and to issue
the Shares in accordance with the terms hereof. The execution, delivery and
performance of this Agreement by FivePrime and the consummation by it of the
transactions contemplated hereby (including the issuance of the Shares) have
been duly authorized by the Board of Directors of FivePrime (the “Board”) and no
further consent, authorization or corporate action of FivePrime, the Board, or
FivePrime’s stockholders is required in connection with this Agreement or the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by FivePrime and constitutes a legal, valid and binding obligation of
FivePrime enforceable against FivePrime in accordance with its terms, except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws.

 

  2.3.

Capitalization. The authorized capital stock of FivePrime, as of the close of
business on September 30, 2013, consisted of 100,000,000 shares of Common Stock,
of which 16,818,008 shares were issued and outstanding, and 10,000,000 shares of
blank check preferred stock, par value $0.001 per share, of which no shares were
issued and outstanding. No other class of capital stock or series of any class
of any class of capital stock or securities convertible into capital stock of
FivePrime is authorized or outstanding. All of the issued and outstanding shares
of Common Stock have been duly authorized and validly issued, fully paid, and
nonassessable. As of September 30, 2013, (a) 2,234,322 shares of Common Stock
were issuable upon the exercise of stock options outstanding under FivePrime’s
2002 Equity Incentive Plan and 2010 Equity Incentive Plan at a weighted-average
exercise price of $6.00 per share, (b) 3,500,000 shares of Common Stock were
reserved for future issuance under

 

2



--------------------------------------------------------------------------------

  FivePrime’s 2013 Omnibus Incentive Plan, (c) 250,000 shares of Common Stock
were reserved for future issuance under FivePrime’s 2013 Employee Stock Purchase
Plan and (d) 2,304 shares of Common Stock were issuable upon the exercise of a
warrant issued to General Electric Capital Corporation at an exercise price of
$12.30 per share. Except as set forth in this Section 2.3, no other shares of
FivePrime Common Stock, or any securities convertible into any capital stock of
FivePrime, were issued, reserved for issuance or outstanding, and FivePrime does
not have outstanding any options to purchase, or any preemptive rights or other
rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
its capital stock or any such options, rights, convertible securities or
obligations other than options granted under FivePrime’s stock option plans and
its employee stock purchase plan. The issuance and sale of the Shares will not
obligate FivePrime to issue shares of Common Stock or other securities to any
Person (other than BMS) and will not result in a right of any holder of
FivePrime securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. True and correct copies of FivePrime’s Amended and
Restated Certificate of Incorporation (the “Certificate of Incorporation”), as
in effect on the Effective Date, and FivePrime’s Amended and Restated Bylaws
(the “Bylaws”), as in effect on the Effective Date, are each filed as exhibits
to the SEC Documents.

 

  2.4. Issuance of Shares. The Shares are duly authorized and, upon issuance in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non-assessable and free and clear of all liens, other than restrictions on
transfer provided for in this Agreement or imposed by applicable U.S. federal
and state securities laws, and will not be subject to preemptive rights, rights
of first refusal, purchase option, call option, subscription right or other
similar rights of stockholders of FivePrime or any other Person. Assuming the
accuracy of the representations and warranties of BMS in this Agreement, the
Shares will be issued in compliance in all material respects with all applicable
U.S. federal and state securities laws.

 

  2.5. No Conflicts; Government Consents.

 

  2.5.1. The execution, delivery and performance of this Agreement by FivePrime
does not, and the consummation by FivePrime of the transactions contemplated
hereby (including the issuance of the Shares) will not (i) conflict with or
result in a violation of any provision of its Certificate of Incorporation or
Bylaws or require the approval of FivePrime’s stockholders, (ii) violate or
conflict with, or result in a breach or violation of any provision of,
constitute a default under, or give rise to a right of termination, cancellation
or acceleration of any obligation, or result in the creation of any lien upon
any of the properties or assets of FivePrime under, any agreement, indenture, or
instrument to which FivePrime is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment, settlement or decree (including United
States federal and state securities laws and rules and regulations of any
self-regulatory organizations to which FivePrime or its securities are subject)
applicable to FivePrime or its properties or assets, except in the case of
clauses (ii) and (iii) only, for such conflicts, breaches, defaults, violations,
rights or liens as would not reasonably be expected to have a Material Adverse
Effect.

 

3



--------------------------------------------------------------------------------

  2.5.2. FivePrime is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any federal, state, local or
foreign government, any court, arbitrator or tribunal, or any governmental,
administrative, regulatory or self-regulatory agency, commission or authority in
order for it to execute, deliver or perform any of its obligations under this
Agreement in accordance with the terms hereof, or to issue and sell the Shares
in accordance with the terms hereof, other than such as have been made or
obtained, and except for (i) any filings required to be made under federal or
state securities laws, (ii) any required filings or notifications regarding the
issuance or listing of additional shares with Nasdaq and (iii) the filings
required in accordance with Section 4.4 which, in each case, shall be made by
FivePrime in compliance with all applicable laws.

 

  2.6. SEC Documents, Financial Statements.

 

  2.6.1. FivePrime has timely filed or furnished all reports, schedules, forms,
statements and other documents required to be filed or furnished by it with the
SEC since September 17, 2013, pursuant to the reporting requirements of the
Exchange Act (all of the foregoing filed prior to the Effective Date and all
exhibits included therein and financial statements and schedules thereto and
documents (other than exhibits) incorporated by reference therein, together with
the documents filed by FivePrime with the SEC pursuant to the requirements of
the Securities Act prior to the Effective Date and all exhibits included therein
and financial statements and schedules thereto and documents (other than
exhibits), together referred to herein as the “SEC Documents”). As of their
respective SEC filing dates, and only with respect to the SEC Documents filed by
FivePrime pursuant to the Exchange Act, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the applicable
portions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), as the
case may be, and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, including those
filed pursuant to the Exchange Act and Securities Act, as such respective dates
(or, if amended prior to the date of this Agreement, the date of the filing of
such amendment, with respect to the disclosures that are amended), contained (or
with respect to any SEC Documents filed with the SEC after the date hereof and
before the Closing will contain) any untrue statement of a material fact or
omitted (or with respect to any SEC Documents filed with the SEC after the date
hereof and before the Closing will omit) to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. True and complete
copies of the SEC Documents are available for access by BMS via the SEC’s EDGAR
system.

 

4



--------------------------------------------------------------------------------

  2.6.2. As of their respective dates, the Financial Statements and the related
notes complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto. The Financial Statements and the related notes have been prepared in
accordance with accounting principles generally accepted in the United States
(“GAAP”), consistently applied, during the periods involved (except (i) as may
be otherwise indicated in the Financial Statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes, may be condensed or summary statements or may conform to the
SEC’s rules and instructions for Reports on Form 10-Q) and fairly present in all
material respects (or in the case of SEC Documents filed after the date hereof
and prior to the Closing will fairly present in all material respects) the
financial position of FivePrime as of the dates thereof and the results of its
operations, retained earnings (loss), changes in financial position and cash
flows, as the case may be, for the periods then ended (subject, in the case of
unaudited statements, to normal and recurring year-end audit adjustments). All
material agreements that were required to be filed as exhibits to the SEC
Documents under Item 601 of Regulation S-K (collectively, the “Material
Agreements”) to which FivePrime is a party, or the property or assets of
FivePrime is subject, have been filed (or in the case of SEC Documents filed
after the date hereof and prior to the Closing will be filed) as exhibits to the
SEC Documents. All Material Agreements are valid and binding obligations of
FivePrime, enforceable against FivePrime in accordance with their respective
terms, and, to the knowledge of FivePrime, are valid and binding obligations of
the other party thereto, enforceable against each other party thereto in
accordance with its terms, except (i) as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally, and (ii) as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws. FivePrime (w) is not, and
has not received written notice that it is, in breach of, or default under any,
of the Material Agreements and (x) has not received written notice of
termination nor is FivePrime aware of any threats to terminate any of the
Material Agreements. To the knowledge of FivePrime, (y) no counterparty to any
Material Agreement is, or is alleged to be, in default under or in breach or
violation of any Material Agreement and (z) no event has occurred that with the
lapse of time or giving notice or both would constitute a default under, or
result in a breach or violation of, any Material Agreement by FivePrime (with or
without notice or lapse of time or both) except in the case of clauses (w) and
(x) of the immediately preceding sentence and clauses (y) and (z) of this
sentence, for such breaches or defaults as would not reasonably be expected to
have a Material Adverse Effect.

 

  2.6.3.

FivePrime does not have any liabilities or obligations of any nature (whether
accrued, absolute, contingent or otherwise) which would be required to be
reflected or reserved against on a balance sheet of FivePrime prepared in
accordance with GAAP or the notes thereto, except for liabilities or obligations

 

5



--------------------------------------------------------------------------------

  (a) reflected or reserved against on the Financial Statements (including the
notes thereto) included in the most recent balance sheet of FivePrime included
in the SEC Documents filed with the SEC prior to the date of this Agreement,
(b) incurred after October 1, 2013 in the ordinary course of business or
(c) that were not material to FivePrime.

 

  2.7. Disclosure Controls and Procedures. FivePrime has established and
maintains disclosure controls and procedures (as defined in Rules 13a-15(e) and
15d-15(e) of the Exchange Act) that are effective in all material respects to
ensure that material information relating to FivePrime is made known to its
chief executive officer and chief financial officer by others within those
entities. FivePrime’s certifying officers have evaluated the effectiveness of
FivePrime’s disclosure controls and procedures as of the end of the period
covered by the most recently filed quarterly or annual periodic report under the
Exchange Act (such date, the “Evaluation Date”). FivePrime presented in its most
recently filed quarterly or annual periodic report under the Exchange Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in FivePrime’s
internal control over financial reporting (as such term is defined in Rules
13a-15(f) and 15d-15(f) of the Exchange Act) or, to FivePrime’s knowledge, in
other factors that could significantly affect FivePrime’s internal control over
financial reporting.

 

  2.8. Accounting Controls. FivePrime maintains a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

 

  2.9. Absence of Litigation. As of the Effective Date, there is no action,
suit, claim, audit, proceeding or investigation pending before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to FivePrime’s knowledge, threatened against FivePrime that if determined
adversely to FivePrime would reasonably be expected to have a Material Adverse
Effect or would reasonably be expected to impair the ability of FivePrime to
perform its obligations under this Agreement.

 

  2.10. Placement Agents. FivePrime has taken no action that would give rise to
any claim by any Person for brokerage commissions, placement agent’s fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.

 

6



--------------------------------------------------------------------------------

  2.11. No Material Adverse Change. Since December 31, 2013, except as described
or referred to in the SEC Documents, there has not been any change in the
assets, business, properties, financial condition or results of operations of
FivePrime or other event or occurrence that would reasonably be expected to have
a Material Adverse Effect. Since December 31, 2013, (i) there has not been any
dividend or distribution of any kind declared, set aside for payment, paid or
made by FivePrime on any class of capital stock, (ii) FivePrime has not
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, except issued pursuant to existing FivePrime stock option
plans, (iii) FivePrime has not issued any equity securities to any officer,
director or Affiliate, except issued pursuant to existing FivePrime stock option
or stock purchase plans or executive and director compensation arrangements
disclosed in the SEC Documents, (iv) FivePrime has not sustained any material
loss or interference with FivePrime’s business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, (v) FivePrime has not incurred any
material liabilities except in the ordinary course of business and
(vi) FivePrime has not altered materially its method of accounting or the manner
in which it keeps its accounting books and records. Except for the Collaboration
Agreement and the issuance of the Shares contemplated by this Agreement, no
event, liability or development has occurred or exists with respect to FivePrime
or its business, properties, operations or financial condition, that would be
required to be disclosed by FivePrime under applicable securities laws at the
time this representation is made that has not been publicly disclosed at least
one Trading Day prior to the date that this representation is made.

 

  2.12. The Nasdaq Global Select Market. The Common Stock is registered pursuant
to Section 12(b) or 12(g) of the Exchange Act. FivePrime has taken no action
designed to terminate the registration of the Common Stock under the Exchange
Act and FivePrime has not received any notification that the SEC is
contemplating terminating such registration. The Common Stock is listed on The
Nasdaq Global Select Market, and there are no proceedings pending or, to the
knowledge of FivePrime, threatened to revoke or suspend such listing or the
listing of the Shares. FivePrime is in compliance in all material respects with
the requirements of Nasdaq for continued listing of the Common Stock thereon and
any other Nasdaq listing and maintenance requirements.

 

  2.13. No Registration Rights. Except as disclosed in the SEC Documents and as
otherwise contemplated by this Agreement, no Person has the right to
(i) prohibit FivePrime from filing a Registration Statement or (ii) require
FivePrime to register any securities for sale under the Securities Act by reason
of the filing of a Registration Statement. The granting and performance of the
registration rights under this Agreement will not violate or conflict with, or
result in a breach of any provision of, or constitute a default under, any
agreement, indenture, or instrument to which FivePrime is a party.

 

  2.14.

Compliance. FivePrime (i) is in compliance in all respects with all material
laws applicable to its business or operations, (ii) is not in violation of any
judgment, decree, or order of any court, arbitrator or other governmental
authority or (iii) is not nor has it been in violation in any respect of any
statute, rule, ordinance or regulation

 

7



--------------------------------------------------------------------------------

  of any governmental authority, including all foreign, federal, state and local
laws relating to taxes, environmental protection, occupational health and
safety, product quality and safety and employment and labor matters, except for
the matters contemplated in clauses (ii) and (iii) of this sentence, as would
not reasonably be expected to result in a Material Adverse Effect.

 

  2.15. No General Solicitation. Neither FivePrime nor, to FivePrime’s
knowledge, any Person acting on behalf of FivePrime has offered or sold any of
the Shares by means of any form of general solicitation or general advertising.

 

3. BMS’ Representations and Warranties. BMS represents and warrants to FivePrime
with respect to itself and its purchase hereunder, that:

 

  3.1. Investment Purpose. BMS is purchasing the Shares for its own account and
not with a present view toward the public sale or distribution thereof and has
no intention of selling or distributing any of such Shares or any arrangement or
understanding with any other Persons regarding the sale or distribution of such
Shares except in accordance with the provisions of Section 6 or as would not
otherwise result in a violation of the Securities Act. BMS will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Shares except in accordance with the provisions of Section 6 or pursuant to and
in accordance with the Securities Act.

 

  3.2. Reliance on Exemptions. BMS understands that the Shares are being offered
and sold to it in reliance by FivePrime upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that FivePrime is relying upon the truth and accuracy of, and BMS’ compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of BMS set forth herein in order to determine the availability of
such exemptions and the eligibility of BMS to acquire the Shares.

 

  3.3. Information. Assuming the accuracy of FivePrime’s representations and
warranties in Section 2, BMS has been furnished by FivePrime with or has had
access to all materials relating to the business, finances and operations of
FivePrime reasonably necessary to make an investment decision, and materials
relating to the offer and sale of the Shares, that BMS has requested, including
the SEC Documents, and BMS has had the opportunity to review the SEC Documents.
BMS has been afforded the opportunity to ask questions of FivePrime regarding
FivePrime, including all aspects of FivePrime’s business, operations, financial
condition, prospects, intellectual property and pending disputes. Neither such
inquiries nor any other investigation conducted by or on behalf of BMS or its
representatives or counsel shall modify, amend or affect BMS’ right to rely on
the truth, accuracy and completeness of the SEC Documents and FivePrime’s
representations and warranties contained in the Agreement.

 

8



--------------------------------------------------------------------------------

3.4. Acknowledgement of Risk.

 

  3.4.1. BMS acknowledges and understands that its investment in the Shares
involves a significant degree of risk, including (i) FivePrime remains an early
stage business and requires substantial funds in addition to the proceeds from
the sale of the Shares; (ii) an investment in FivePrime is speculative, and only
investors who can afford the loss of their entire investment should consider
investing in FivePrime and the Shares; (iii) BMS may not be able to liquidate
its investment; (iv) transferability of the Shares is extremely limited; (v) in
the event of a disposition of the Shares, BMS could sustain the loss of its
entire investment; and (vi) FivePrime has not paid any dividends on its Common
Stock since inception and does not anticipate the payment of dividends in the
foreseeable future. BMS acknowledges that risk factors related to FivePrime and
an investment in FivePrime are more fully set forth in the SEC Documents and
that BMS has reviewed such risk factors;

 

  3.4.2. BMS is able to bear the economic risk of holding the Shares for an
indefinite period, and has knowledge and experience in financial and business
matters such that it is capable of evaluating the risks of the investment in the
Shares; and

 

  3.4.3. BMS has, in connection with its decision to purchase Shares, not relied
upon any representations, warranties or other information (whether oral or
written) of or related to FivePrime other than those representations and
warranties of FivePrime specifically set forth herein, and BMS has, with respect
to all matters relating to this Agreement and the offer and sale of the Shares,
relied solely upon the advice of BMS’ own counsel and, except in the context of
the negotiation of this Agreement, has not relied upon or consulted any counsel
to FivePrime.

 

  3.5. Governmental Review. BMS understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Shares or an investment therein.

 

  3.6. Transfer or Resale. BMS understands that:

 

  3.6.1. the Shares have not been and are not being registered under the
Securities Act (other than as contemplated in Section 6) or any applicable state
securities laws and, consequently, BMS may have to bear the risk of owning the
Shares for an indefinite period of time because the Shares may not be
transferred unless (i) the resale of the Shares is registered pursuant to an
effective registration statement under the Securities Act, as contemplated in
Section 6; (ii) BMS has delivered to FivePrime an opinion of counsel (in form,
substance and scope customary for opinions of counsel in comparable
transactions) to the effect that the Shares to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration; or
(iii) the Shares are sold or transferred pursuant to Rule 144;

 

9



--------------------------------------------------------------------------------

  3.6.2. any sale of the Shares made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and, if Rule 144 is not applicable, any
resale of the Shares under circumstances in which the seller (or the Person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and

 

  3.6.3. except as set forth in Section 6, neither FivePrime nor any other
Person is under any obligation to register the resale of the Shares under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

 

  3.7 Legends. BMS understands the certificates representing the Shares will
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Shares):

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER THE ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

  3.8. Authorization; Enforcement. BMS has the requisite power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. BMS has taken all necessary action to authorize the execution, delivery
and performance of this Agreement. Upon the execution and delivery of this
Agreement, this Agreement shall constitute a valid and binding obligation of BMS
enforceable in accordance with its terms, except as rights to indemnity and
contribution may be limited by state or federal securities laws or public policy
underlying such laws.

 

  3.9. No Short Sales. Between the time BMS learned about the sale of the Shares
and the public announcement of the Collaboration Agreement and sale of the
Shares, BMS has not engaged in any short sales or similar transactions with
respect to the Common Stock or any derivative thereof, nor has BMS, directly or
indirectly, caused any Person to engage in any short sales or similar
transactions with respect to the Common Stock or any derivative thereof,
including and in each case, in any transaction aimed, directly or indirectly, at
affecting the price of the Common Stock listed on Nasdaq for purposes of the
transactions contemplated by this Agreement.

 

  3.10. BMS Status. At the time BMS was offered the Shares, it was, and at the
Effective Date it is, an “accredited investor” as defined in Rule 501(a) of the
Securities Act.

 

10



--------------------------------------------------------------------------------

4. Covenants.

 

  4.1. Reporting Status. The Common Stock is registered under Section 12 of the
Exchange Act. During the Registration Period, FivePrime will timely file with
the SEC all quarterly and annual reports and other information, documents and
reports that are required to be filed with the SEC pursuant to Section 13 of the
Exchange Act, and FivePrime agrees that it will not terminate its status as an
issuer required to file reports under the Exchange Act even if the Exchange Act
or the rules and regulations thereunder would permit such termination.

 

  4.2. Expenses. FivePrime and BMS are liable for, and will pay, their own
expenses incurred in connection with the negotiation, preparation, execution and
delivery of this Agreement, including attorneys’ and consultants’ fees and
expenses.

 

  4.3. Financial Information. The financial statements of FivePrime to be
included in any documents filed with the SEC will be prepared in accordance with
GAAP, consistently applied, during the periods involved (except (i) as may be
otherwise indicated in the Financial Statements or the notes thereto, or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes, may be condensed or summary statements or may conform to the SEC’s
rules and instructions for Reports on Form 10-Q) and will fairly present in all
material respects the financial position of FivePrime as of the dates thereof
and the results of its operations, retained earnings (loss), changes in
financial position and cash flows, as the case may be, for the periods then
ended (subject, in the case of unaudited statements, to normal and recurring
year-end audit adjustments).

 

  4.4. Securities Laws Disclosure; Publicity. On or before the fourth Business
Day following the Effective Date, FivePrime shall file a Current Report on Form
8-K with the SEC describing the terms of the transactions contemplated by this
Agreement and the Collaboration Agreement. FivePrime shall provide BMS an
opportunity to review and comment on the disclosure to be included in such
Current Report on Form 8-K; provided, however, that BMS’ consent shall not be
required to file such Current Report on Form 8-K. Except for the Current Report
on Form 8-K contemplated by this Section 4.4, all publicity or other public
announcement regarding this Agreement or the Collaboration Agreement shall be
issued only in accordance with Section 9.6 of the Collaboration Agreement.

 

  4.5. Sales by BMS. In the event of a decision by BMS to sell any Shares held
by it, BMS will sell such Shares in compliance with applicable prospectus
delivery requirements, if any, or otherwise in compliance with the requirements
for an exemption from registration under the Securities Act and the rules and
regulations promulgated thereunder. BMS will not make any sale, transfer or
other disposition of the Shares in violation of federal or state securities
laws.

 

  4.6. Form D; Blue Sky Filings. FivePrime agrees to file a Form D with respect
to the Shares as required under Regulation D of the Securities Act. FivePrime,
on or before the Closing Date, shall take such action as FivePrime shall
reasonably determine is necessary in order to obtain an exemption from, or to
qualify the Shares for, sale to BMS at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States, and shall provide evidence of such actions promptly upon the written
request of BMS.

 

11



--------------------------------------------------------------------------------

5. Conditions to Closing.

 

  5.1. Conditions to Obligations of FivePrime. FivePrime’s obligation to
complete the purchase and sale of the Shares and deliver such Shares to BMS is
subject to the waiver by FivePrime or fulfillment as of the Closing Date of the
following conditions:

 

  5.1.1. Receipt of Funds. FivePrime shall have received immediately available
funds in the full amount of the aggregate Purchase Price.

 

  5.1.2. Representations and Warranties. The representations and warranties made
by BMS in Section 3 shall be true and correct in all material respects as of the
Closing Date.

 

  5.1.3. Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by BMS on or prior to the Closing Date shall have been
performed or complied with in all material respects.

 

  5.1.4. Blue Sky. FivePrime shall have obtained all necessary blue sky law
permits and qualifications, or secured exemptions therefrom, required by any
state or foreign or other jurisdiction for the offer and sale of the Shares.

 

  5.1.5. Nasdaq Qualification. The Shares to be issued shall be duly authorized
for listing by Nasdaq, subject to official notice of issuance, to the extent
required by the rules of Nasdaq.

 

  5.1.6. Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

 

  5.1.7. No Governmental Prohibition. The sale of the Shares by FivePrime shall
not be prohibited by any law or governmental order or regulation.

 

  5.1.8. Consents. FivePrime shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Shares, all of which shall be and
remain so long as necessary in full force and effect.

 

  5.1.9. Lockup. BMS shall have entered into a “lock-up” agreement,
substantially in the form of Exhibit B hereto.

 

  5.2. Conditions to BMS’ Obligations at the Closing. BMS’ obligation to
complete the purchase and sale of the Shares is subject to the waiver by BMS or
fulfillment as of the Closing Date of the following conditions:

 

  5.2.1. Representations and Warranties. The representations and warranties made
by FivePrime in Section 2 shall be true and correct in all material respects as
of the date when made and as of the Closing Date (except for those
representations and warranties that are qualified as to materiality, in which
case such representations and warranties shall be true in correct in all
respects).

 

12



--------------------------------------------------------------------------------

  5.2.2. Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by FivePrime on or prior to the Closing Date shall
have been performed or complied with in all material respects.

 

  5.2.3. Blue Sky. FivePrime shall have obtained all necessary blue sky law
permits and qualifications, or secured exemptions therefrom, required by any
state or foreign or other jurisdiction for the offer and sale of the Shares.

 

  5.2.4. Transfer Agent Instructions. FivePrime shall have delivered to its
transfer agent irrevocable instructions to issue to BMS, or in such nominee
name(s) as designated by BMS, the Shares or, if requested by BMS, one or more
certificates registered in the name of BMS (or a wholly owned subsidiary of BMS)
representing such Shares.

 

  5.2.5. Nasdaq Qualification. The Shares to be issued shall be duly authorized
for listing by Nasdaq, subject to official notice of issuance, to the extent
required by the rules of Nasdaq.

 

  5.2.6. Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

 

  5.2.7. No Governmental Prohibition. The sale of the Shares by FivePrime shall
not be prohibited by any law or governmental order or regulation.

 

  5.2.8. Consents. FivePrime shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Shares, all of which shall be and
remain so long as necessary in full force and effect.

 

  5.2.9. No Suspensions of Trading in Common Stock. The Common Stock shall not
have been suspended, as of the Closing Date, by the SEC or Nasdaq from trading
on Nasdaq nor shall suspension by the SEC or Nasdaq have been threatened, as of
the Closing Date, either (i) in writing by the SEC or Nasdaq or (ii) by falling
below the minimum listing maintenance requirements of Nasdaq.

 

  5.2.10. Collaboration Agreement. Each of FivePrime and BMS shall have executed
and delivered the Collaboration Agreement.

 

13



--------------------------------------------------------------------------------

6. Registration Rights.

 

  6.1. Registration Demand Rights.

 

  6.1.1. FivePrime shall use its best efforts to qualify under the Securities
Act for registration of its shares of Common Stock on Form S-3 or any comparable
or successor form or forms (the “S-3 Registration Statement”) by September 30,
2014. At any time after FivePrime has qualified for the use of Form S-3, BMS
shall have the right to request registration of any Shares held by it on Form
S-3 (such requests shall be in writing and shall state the number of Shares to
be disposed of).

 

  6.1.2. FivePrime shall not be obligated to effect any registration under
Section 6.1.1 if (and only if):

 

  (a) BMS proposes to sell Shares on Form S-3 at an aggregate price to the
public of less than $1,000,000; or

 

  (b) in the good faith judgment of the Board, the Board concludes that it is
essential to defer the filing of such registration statement at such time
because such registration would (1) materially interfere with a significant
acquisition, corporate reorganization, or other similar transaction involving
FivePrime; (2) require premature disclosure of material information that
FivePrime has a bona fide business purpose for preserving as confidential; or
(3) render FivePrime unable to comply with requirements under the Securities Act
or Exchange Act.

If FivePrime refuses to effect the registration pursuant to Section 6.1.2(b),
FivePrime shall furnish to BMS a certificate signed by the Chief Executive
Officer of FivePrime stating that in the good faith judgment of the Board, it
would be materially detrimental to FivePrime for such registration statement to
be filed in the near future and that it is, therefore, essential to defer the
filing of such registration statement. FivePrime shall have the right to defer
such filing for a period of not more than ninety (90) days after receipt of the
request of BMS, provided that FivePrime shall not defer its obligation in this
manner more than twice in any twelve (12) month period.

 

  6.1.3. FivePrime shall as soon as practicable following its receipt of a
request from BMS under Section 6.1.1 file and use its commercially reasonable
efforts to effect such registration (including filing post-effective amendments,
appropriate qualifications under applicable blue sky or other state securities
laws, and appropriate compliance with the Securities Act) and to permit or
facilitate the sale and distribution by BMS of all or such portion of such
Shares as are specified in such request.

 

  6.2. FivePrime shall bear all Registration Expenses incurred in connection
with any registration, qualification, exemption or compliance pursuant to
Section 6.1. BMS shall bear all Selling Expenses relating to the sale of Shares
registered by or on behalf of BMS.

 

14



--------------------------------------------------------------------------------

  6.3. In the case of the registration, qualification, exemption or compliance
effected by FivePrime pursuant to this Agreement, FivePrime shall, upon
reasonable request, inform BMS as to the status of such registration,
qualification, exemption and compliance. At its expense FivePrime shall:

 

  6.3.1. except for such times as FivePrime is permitted hereunder to suspend
the use of the prospectus forming part of the S-3 Registration Statement, use
its commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws that
FivePrime determines to obtain, continuously effective with respect to BMS, and
to keep the S-3 Registration Statement free of any material misstatements or
omissions, until the earlier of the following: (i) the second anniversary of the
effective date of the S-3 Registration Statement or (ii) the date all Shares
held by BMS may be sold without restriction under Rule 144, including any volume
and manner of sale restrictions that may be applicable to affiliates under Rule
144. The period of time during which FivePrime is required hereunder to keep a
S-3 Registration Statement effective is referred to herein as the “Registration
Period”.

 

  6.3.2. advise BMS within three (3) Business Days:

 

  (a) when a S-3 Registration Statement or any amendment thereto has been filed
with the SEC and when the S-3 Registration Statement or any post-effective
amendment thereto has become effective;

 

  (b) of any request by the SEC for amendments or supplements to the S-3
Registration Statement or the prospectus included therein or for additional
information;

 

  (c) of the issuance by the SEC of any stop order suspending the effectiveness
of the S-3 Registration Statement or the initiation of any proceedings for such
purpose;

 

  (d) of the receipt by FivePrime of any notification with respect to the
suspension of the qualification of the Shares included therein for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

  (e) of the occurrence of any event that requires the making of any changes in
the S-3 Registration Statement or prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in the light of the circumstances under which they
were made) not misleading;

 

  6.3.3. use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of the S-3 Registration Statement as soon as
reasonably practicable;

 

15



--------------------------------------------------------------------------------

  6.3.4. if BMS so requests in writing, promptly furnish to BMS, without charge,
at least one copy of the S-3 Registration Statement and each post-effective
amendment thereto, including financial statements and schedules;

 

  6.3.5. during the Registration Period, promptly deliver to BMS, without
charge, as many copies of each prospectus included in the S-3 Registration
Statement and any amendment or supplement thereto as BMS may reasonably request
in writing; and FivePrime consents to the use, consistent with the provisions
hereof, of the prospectus or any amendment or supplement thereto by BMS in
connection with the offering and sale of the Shares covered by a prospectus or
any amendment or supplement thereto;

 

  6.3.6. during the Registration Period, if BMS so requests in writing, deliver
to BMS, without charge, one copy of the following documents, other than those
documents available via the SEC’s EDGAR system: (A) its annual report to its
stockholders, if any (which annual report shall contain financial statements
audited in accordance with GAAP by a firm of certified public accountants of
recognized standing), (B) if not included in substance in its annual report to
stockholders, its annual report on Form 10-K (or similar form), (C) its
definitive proxy statement with respect to its annual meeting of stockholders,
(D) each of its quarterly reports to its stockholders, and, if not included in
substance in its quarterly reports to stockholders, its quarterly report on Form
10-Q (or similar form), and (E) a copy of the S-3 Registration Statement (the
foregoing, in each case, excluding exhibits);

 

  6.3.7. prior to any public offering of Shares pursuant to the S-3 Registration
Statement, promptly take such actions as may be necessary to register or qualify
or obtain an exemption for offer and sale under the securities or blue sky laws
of such United States jurisdictions as BMS reasonably request in writing,
provided that FivePrime shall not for any such purpose be required to qualify
generally to transact business as a foreign corporation in any jurisdiction
where it is not so qualified or to consent to general service of process in any
such jurisdiction, and do any and all other acts or things reasonably necessary
or advisable to enable the offer and sale in such jurisdictions of the Shares
covered by the S-3 Registration Statement;

 

  6.3.8. upon the occurrence of any event contemplated by Section 6.3.2(e),
except for such times as FivePrime is permitted hereunder to suspend, and has
suspended, the use of a prospectus forming part of the S-3 Registration
Statement, FivePrime shall use its commercially reasonable efforts to as soon as
reasonably practicable prepare a post-effective amendment to such S-3
Registration Statement or a supplement to the related prospectus, or file any
other required document so that, as thereafter delivered to purchasers of the
Shares included therein, such prospectus will not include any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

16



--------------------------------------------------------------------------------

  6.3.9. otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the SEC that
could affect the sale of the Shares;

 

  6.3.10. use its commercially reasonable efforts to cause all Shares to be
listed on each securities exchange or market, if any, on which equity securities
issued by FivePrime have been listed;

 

  6.3.11. use its commercially reasonable efforts to take all other steps
necessary to effect the registration of the Shares contemplated hereby and to
enable BMS to sell Shares under Rule 144;

 

  6.3.12. permit counsel for BMS to review any S-3 Registration Statement and
all amendments and supplements thereto, within two (2) Business Days prior to
the filing thereof with the SEC; provided that, in the case of Section 6.3.13 ,
FivePrime shall not be required (A) to delay the filing of the S-3 Registration
Statement or any amendment or supplement thereto as a result of any ongoing
diligence inquiry by or on behalf of BMS or to incorporate any comments to any
S-3 Registration Statement or any amendment or supplement thereto by or on
behalf of BMS if such inquiry or comments would require a delay in the filing of
such S-3 Registration Statement, amendment or supplement, as the case may be, or
(B) to provide, and shall not provide, BMS or its representatives with material,
non-public information unless BMS agrees to receive such information and enters
into a written confidentiality agreement with FivePrime in a form reasonably
acceptable to FivePrime; and.

 

  6.3.13. if requested by BMS, cooperate with BMS to facilitate the timely
preparation and delivery of certificates representing Shares to be delivered to
a transferee pursuant to the S-3 Registration Statement, which certificates
shall be free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such Shares to be in such denominations and
registered in such names as BMS may reasonably request.

 

  6.4. To the extent the resale of the Shares is registered under the Securities
Act pursuant to an effective Registration Statement, FivePrime agrees to
promptly (i) authorize the removal of the legend set forth in Section 3.7 and
any other legend not required by applicable law from such Shares and (ii) cause
its transfer agent to issue such Shares without such legends to the holders
thereof by electronic delivery at the applicable balance account at the
Depository Trust Company (“DTC”) upon surrender of any stock certificates
evidencing such Shares. With respect to any Shares for which restrictive legends
are removed pursuant to Section 6.5, BMS agrees to only sell such Shares when
and as permitted by the effective Registration Statement covering such resale
and in accordance with applicable securities laws and regulations. Any fees
(with respect to FivePrime’s transfer agent, counsel or otherwise) associated
with the removal of such legend(s) shall be borne by FivePrime.

 

17



--------------------------------------------------------------------------------

  6.5. BMS may request that FivePrime remove, and FivePrime agrees to authorize
the removal of any legend from the Shares (i) following any sale of the Shares
pursuant to Rule 144, or (ii) if such Shares are eligible for sale under Rule
144 following the expiration of the six-month holding requirement under
subparagraphs (b)(1)(i) and (d) thereof. Following the time a legend is no
longer required for the Shares under this Section 6.5, FivePrime will, no later
than five (5) Business Days following the delivery by BMS to FivePrime or
FivePrime’s transfer agent of a legended certificate representing such
securities, (A) deliver or cause to be delivered to BMS a certificate
representing such securities that is free from all restrictive and other legends
or (B) at the request of BMS, cause its transfer agent to issue such Shares
without such legends to BMS by electronic delivery at the applicable balance
account at the DTC. The failure to timely deliver certificates without
restrictive legends by the Legend Removal Date shall not be a breach of the
foregoing covenant if such delay is solely due to the action or inaction of
FivePrime’s transfer agent and if FivePrime has taken reasonable steps necessary
to facilitate the removal of such legends. Certificates for the Shares subject
to legend removal hereunder may be transmitted by FivePrime’s transfer agent to
BMS by crediting the account of BMS’ prime broker with DTC as directed by BMS.

 

  6.6. BMS shall have no right to take any action to restrain, enjoin or
otherwise delay any registration pursuant to Section 6.1 as a result of any
controversy that may arise with respect to the interpretation or implementation
of this Agreement.

 

  6.7. Suspension of Disposition; Certain Covenants.

 

  6.8.1 BMS agrees that, upon receipt of any notice from FivePrime of the
happening of any event requiring the preparation of a supplement or amendment to
a prospectus relating to Shares so that, as thereafter delivered to BMS, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, BMS will forthwith discontinue disposition of
Shares pursuant to the Registration Statement and prospectus contemplated by
Section 6.1 until its receipt of copies of the supplemented or amended
prospectus from FivePrime and, if so directed by FivePrime, BMS shall deliver to
FivePrime all copies, other than permanent file copies then in BMS’ possession,
of the prospectus covering such Shares current at the time of receipt of such
notice.

 

  6.8.2 BMS shall suspend, upon request of FivePrime, any disposition of Shares
pursuant to the Registration Statement and prospectus contemplated by
Section 6.1 during no more than two (2) periods of no more than ninety
(90) calendar days each during any twelve (12) month period to the extent that
the Board determines in good faith that the sale of Shares under any the
Registration Statement would be reasonably likely to cause a violation of the
Securities Act or Exchange Act.

 

18



--------------------------------------------------------------------------------

  6.8.3. As a condition to the inclusion of its Shares in the Registration
Statement, BMS shall furnish to FivePrime such information regarding BMS and the
distribution proposed by BMS as FivePrime may reasonably request in writing,
including completing a Registration Statement Questionnaire in the form provided
by FivePrime or in a mutually agreeable form, or as shall be required in
connection with any registration referred to in this Section 6.

 

  6.8.4. BMS hereby covenants with FivePrime (i) not to make any sale of the
Shares under the Registration Statement without effectively causing the
prospectus delivery requirements under the Securities Act to be satisfied, and
(ii) if such Shares are to be sold by any method or in any transaction other
than on a national securities exchange or in the over-the-counter market, in
privately negotiated transactions, or in a combination of such methods, to
notify FivePrime at least three (3) Business Days prior to the date on which BMS
first offers to sell any such Shares.

 

  6.8.5. BMS agrees not to take any action with respect to any distribution
deemed to be made pursuant to the Registration Statement that would constitute a
violation of Regulation M under the Exchange Act or any other applicable rule,
regulation or law.

 

  6.8.6. At the end of the Registration Period BMS shall discontinue sales of
Shares pursuant to the Registration Statement upon receipt of notice from
FivePrime of its intention to remove from registration the Shares covered by the
Registration Statement that remain unsold, and BMS shall notify FivePrime of the
number of Shares registered that remain unsold immediately upon receipt of such
notice from FivePrime.

 

  6.9. With a view to making available to BMS the benefits of certain rules and
regulations of the SEC that at any time permit the sale of the Shares to the
public without registration, so long as BMS still own Shares, FivePrime shall
use its reasonable best efforts to:

 

  6.9.1. make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, at all times; and

 

  6.9.2. file with the SEC in a timely manner all reports and other documents
required of FivePrime under the Exchange Act.

 

  6.10. The rights of BMS under any provision of this Section 6 may be waived
(either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely) or
amended only by an instrument in writing signed by BMS.

 

7. Indemnification

 

  7.1.

To the extent permitted by law, FivePrime shall indemnify BMS and each Person
who controls BMS within the meaning of Section 15 of the Securities Act, with
respect to which any registration that has been effected pursuant to this
Agreement, and hold them

 

19



--------------------------------------------------------------------------------

  harmless against all claims, losses, liabilities, costs, damages,
deficiencies, assessments, fines, judgments, fees, costs or expenses (including
reasonable legal fees and expenses and other out-of-pocket costs incurred in
investigating, preparing and defending the foregoing) (collectively, “Losses”),
including any of the foregoing incurred in settlement of any litigation,
commenced or threatened (subject to Section 7.3), arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
the S-3 Registration Statement, prospectus, any amendment or supplement thereof,
or other document prepared by FivePrime and incident to any such registration,
qualification or compliance or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in light of the circumstances in which
they were made, or any violation by FivePrime of any rule or regulation
promulgated under the Securities Act applicable to FivePrime and relating to any
action or inaction required of FivePrime in connection with any such
registration, qualification or compliance, and will reimburse BMS and each
Person controlling BMS, for reasonable legal and other out-of-pocket expenses
reasonably incurred in connection with investigating or defending any such Loss
or action as incurred; provided, however, that FivePrime will not be liable:
(a) in any such case to the extent that any untrue statement or omission or
allegation thereof is made in reliance upon and in conformity with written
information furnished to FivePrime by or on behalf of BMS for use in preparation
of the S-3 Registration Statement, prospectus, amendment or supplement; or
(b) in any such case to the extent that the Loss arises out of or is related to
the failure of BMS to comply with the covenants and agreements contained in this
Agreement respecting sales of Shares, and provided further that the foregoing
indemnity agreement is subject to the condition that, insofar as it relates to
any such untrue statement or alleged untrue statement or omission or alleged
omission made in any preliminary prospectus but eliminated or remedied in the
amended prospectus on file with the SEC at the time the S-3 Registration
Statement becomes effective or in an amended prospectus filed with the SEC
pursuant to Rule 424(b) of the Securities Act that meets the requirements of
Section 10(a) of the Securities Act (each, a “Final Prospectus”), such indemnity
shall not inure to the benefit of BMS, if a copy of a Final Prospectus was
furnished by FivePrime to BMS at or prior to the time BMS is required under the
Securities Act to furnish a prospectus to the Person asserting the Loss and such
Final Prospectus was not furnished by BMS to such Person and the Final
Prospectus would have cured the defect giving rise to such Loss.

 

  7.2.

BMS will indemnify FivePrime, each of its directors and officers, and each
Person who controls FivePrime within the meaning of Section 15 of the Securities
Act, and hold them harmless against all Losses, including any of the foregoing
incurred in settlement of any litigation, commenced or threatened (subject to
Section 7.3), arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in the S-3 Registration Statement,
prospectus, or any amendment or supplement thereof, incident to any such
registration, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in light of the circumstances in which they were made,
and will reimburse FivePrime, such directors and officers, and each Person

 

20



--------------------------------------------------------------------------------

  controlling FivePrime for reasonable legal and any other expenses reasonably
incurred in connection with investigating or defending any Loss or action as
incurred, in each case to the extent, but only to the extent, that such untrue
statement or omission or allegation thereof is made in reliance upon and in
conformity with written information furnished to FivePrime by or on behalf of
BMS for use in preparation of the S-3 Registration Statement, prospectus,
amendment or supplement. Notwithstanding the foregoing, BMS’ aggregate liability
pursuant to this subsection (b) and subsection (d) shall be limited to the net
amount received by BMS from the sale of the Shares.

 

  7.3. Each party entitled to seek indemnification under this Section 7 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld or delayed), and the Indemnified Party may participate
in such defense at such Indemnified Party’s expense, and provided further that
the failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Agreement, unless
such failure is materially prejudicial to the Indemnifying Party in defending
such claim or litigation. An Indemnifying Party shall not be liable for any
settlement of an action or claim effected without its written consent (which
consent will not be unreasonably withheld or delayed). No Indemnifying Party, in
its defense of any such claim or litigation, shall, except with the consent of
each Indemnified Party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party of a release from all
liability in respect to such claim or litigation.

 

  7.4. If the indemnification provided for in this Section 7 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any Loss referred to therein, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party thereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions that resulted in such Loss as well as any other
relevant equitable considerations. The relative fault of the Indemnifying Party
and of the Indemnified Party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

8. Definitions.

 

  8.1. “Agreement” has the meaning set forth in the preamble.

 

21



--------------------------------------------------------------------------------

  8.2. “Affiliate” means, with respect to any Person (as defined below), any
other Person controlling, controlled by or under direct or indirect common
control with such Person (for the purposes of this definition “control,” when
used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” shall have meanings correlative to the
foregoing).

 

  8.3. “BMS” has the meaning set forth in the Preamble.

 

  8.4. “Business Day” means a day Monday through Friday on which banks are
generally open for business in New York City.

 

  8.5. “Bylaws” has the meaning set forth in Section 2.3.

 

  8.6. “Closing” has the meaning set forth in Section 1.3.

 

  8.7. “Closing Date” has the meaning set forth in Section 1.3.

 

  8.8. “Collaboration Agreement” has the meaning set forth in the Recitals.

 

  8.9. “Common Stock” has the meaning set forth in the Recitals.

 

  8.10. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  8.11. “Final Prospectus” has the meaning set forth in Section 6.5.1.

 

  8.12. “Financial Statements” means the balance sheets, the statements of
income, changes in shareholders’ equity and cash flows of FivePrime included in
or incorporated by reference into the SEC Documents (including the related notes
and schedules).

 

  8.13. “FivePrime” has the meaning set forth in the Preamble.

 

  8.14. “Indemnified Party” has the meaning set forth in Section 6.5.3.

 

  8.15. “Indemnifying Party” has the meaning set forth in Section 6.5.3.

 

  8.16. “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, prospects, assets or condition (financial or otherwise) of
FivePrime, or (b) the ability of FivePrime to perform in any material respect on
a timely basis its obligations pursuant to the transactions contemplated by this
Agreement.

 

  8.17. “Material Agreements” has the meaning set forth in Section 2.6.

 

  8.18. “Nasdaq” means The Nasdaq Stock Market LLC.

 

  8.19. “Person” means any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).

 

22



--------------------------------------------------------------------------------

  8.20. “Purchase Price” has the meaning set forth in Section 1.1.

 

  8.21. The terms “register,” “registered” and “registration” refer to the
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

 

  8.22. “Registration Expenses” means all expenses incurred by FivePrime in
complying with Section 6.1, including all registration, qualification and filing
fees, printing expenses, escrow fees, fees and expenses of counsel for
FivePrime, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (but excluding the fees of
legal counsel for BMS).

 

  8.23. “Registration Period” has the meaning set forth in Section 6.3.1.

 

  8.25. “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor rule.

 

  8.26. “Rule 415” means Rule 415 promulgated under the Securities Act, or any
successor rule.

 

  8.27. “S-3 Registration Statement” means any one or more registration
statements of FivePrime filed pursuant to Rule 415 on Form S-3 the Securities
Act that covers the resale of any of the Shares pursuant to the provisions of
this Agreement (and amendments and supplements to such S-3 Registration
Statements, including post-effective amendments.

 

  8.28. “SEC” means the United States Securities and Exchange Commission.

 

  8.29. “SEC Documents” has the meaning set forth in Section 2.6.

 

  8.30. “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute.

 

  8.31. “Selling Expenses” means all selling commissions applicable to the sale
of Shares and all fees and expenses of legal counsel for BMS.

 

  8.32. “Shares” has the meaning set forth in Section 1.1.

 

  8.33. “Trading Day” means any day on which the Common Stock is traded on
Nasdaq, or, if Nasdaq is not the principal trading market for the Common Stock,
then on the principal securities exchange or securities market on which the
Common Stock is then traded; provided that “Trading Day” shall not include any
day on which the Common Stock is scheduled to trade on such exchange or market
for less than 4.5 hours or any day that the Common Stock is suspended from
trading during the final hour of trading on such exchange or market (or if such
exchange or market does not designate in advance the closing time of trading on
such exchange or market, then during the hour ending at 4:00:00 p.m., New York
time).

 

23



--------------------------------------------------------------------------------

9. Governing Law; Miscellaneous.

 

  9.1 Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
reference to any rules of conflict of laws. Each Party agrees that service of
any process, summons, notice or document by U.S. registered mail to such Party’s
address set forth in Section 9.4 shall be effective service of process for any
action, suit or proceeding brought against such Party.

 

  9.2. Waiver of Jury Trial. Each Party waives to the fullest extent permitted
by applicable law any right it may have to a trial by jury in respect of any
litigation directly or indirectly arising out of, under or in connection with
this Agreement or any transaction contemplated hereby. Each Party (a) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such Party would not, in the event of litigation,
seek to enforce the foregoing waiver and (b) acknowledges that it and the other
Party have been induced to enter into this Agreement by, among other things, the
mutual waivers and certifications set forth in this Section 9.2.

 

  9.3. Entire Agreement; Amendments. This Agreement (including all schedules and
exhibits hereto) constitutes the entire agreement among the Parties with respect
to the subject matter hereof and supersedes and cancels all previous express or
implied agreements and understandings, negotiations, writings and commitments,
either oral or written, in respect of the subject matter hereof. This Agreement
may be amended, or any terms hereof modified or waived, only by a written
instrument duly executed by authorized representatives of both parties hereto.
Any amendment or waiver by a party effected in accordance with this Section 9.3
shall be binding upon such party, including with respect to any Shares purchased
under this Agreement at the time outstanding and held by such party and each
future holder of all such Shares.

 

  9.4. Notices. All notices that are required or permitted hereunder shall be in
writing and sufficient if (i) delivered personally, (ii) sent by facsimile (and
promptly confirmed by personal delivery, registered or certified mail, or
internationally recognized express courier (e.g., Federal Express), (iii) sent
by internationally recognized express courier or (iv) sent by registered or
certified mail, postage prepaid, return receipt requested, addressed as follows:

 

If to FivePrime:   

Five Prime Therapeutics, Inc.

Two Corporate Drive

South San Francisco, CA 94080

Attention: General Counsel

Telefax Number: (650) 365-5602

 

24



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:   

Hogan Lovells US LLP

4085 Campbell Ave., Suite 100

Menlo Park, CA 94025

Attention: Laura Berezin

Telefax Number: (650) 463-4199

If to BMS:   

Bristol-Myers Squibb Company

345 Park Avenue

New York, New York 10154

Attention: General Counsel

Telefax Number: (212) 546-9562

With a copy (which shall not constitute notice) to:   

Bristol-Myers Squibb Pharmaceutical Group

Route 206 & Province Line Road

Princeton, New Jersey 08543

Attention: Associate General Counsel, Transactional Practice Group

Telefax Number: (609) 252-4014

or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith (which notice a
Party may provide by email in accordance with this Section 9.4). Any such notice
shall be deemed to have been given: (i) when delivered, if personally delivered
or sent by facsimile on a Business Day (or if delivered or sent on a
non-Business Day, then on the next Business Day); (ii) on the Business Day of
scheduled delivery, if sent by internationally recognized express courier; or
(iii) on the fifth Business Day following the date of mailing, if sent by mail.
Any notice delivered via email pursuant to the preceding sentence shall be
deemed to have been given when transmitted on a Business Day (or if delivered or
sent on a non-Business Day, then on the next Business Day party will provide ten
days’ advance written notice to the other parties of any change in its address.

 

  9.5. Successors and Assigns. FivePrime will not assign this Agreement or any
rights or obligations hereunder without the prior written consent of BMS;
provided, however, that no such consent shall be required in connection with any
acquisition of FivePrime or a majority of the outstanding shares of Common Stock
or a sale of all or substantially all of the assets of FivePrime, in each case
in a single or series of related transactions, or in the case of any other
assignment by operation of law. BMS shall not assign this Agreement or any
rights or obligations hereunder without the prior written consent of FivePrime;
provided, however, that no such consent shall be required in connection with
(i) any acquisition of BMS or a majority of the outstanding shares of common
stock of BMS or a sale of all or substantially all of the assets of BMS, in each
case in a single or series of related transactions, or in the case of any other
assignment by operation of law or (ii) any assignment by BMS to any direct or
indirect wholly owned subsidiary or subsidiaries of BMS. Any attempted
assignment not in accordance with this Section 9.5 shall be null and void and of
no legal effect. The terms and conditions of this Agreement shall be binding
upon, and shall inure to the benefit of, the Parties and their respective
successors and permitted assigns.

 

25



--------------------------------------------------------------------------------

  9.6. Third Party Beneficiaries. The parties agree that no provision of this
Agreement be for the benefit of, or shall be enforceable by, any Third Party,
including any creditor of either Party.

 

  9.7. Survival of Representations and Warranties. Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by FivePrime and BMS herein shall survive for a period of two
(2) years following the Effective Date.

 

  9.8. Headings. The captions to the several Sections and subsections hereof are
not a part of this Agreement, but are merely for convenience to assist in
locating and reading the several Sections and subsections hereof.

 

  9.9. Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as are reasonably
necessary to carry out the purposes and intent of this Agreement.

 

  9.10. Severability. If any court of competent jurisdiction shall hold any one
or more of the provisions of this Agreement invalid or unenforceable, which
holding neither Party appeals or may not be appealed, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof. The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

 

  9.11. Waiver. No waiver or release of any obligation under or provision of
this Agreement shall be valid or effective unless in writing and signed by the
waiving Party. The failure of any Party to insist on the performance of any
obligation hereunder shall not be deemed to be a waiver of such obligation.
Waiver of any provision hereunder or of any breach of any provision hereof shall
not be deemed to be a continuing waiver or a waiver of any other breach of such
provision (or any other provision) on such occasion or any succeeding occasion.

 

  9.12. Cumulative Remedies. Unless as specified, no remedy referred to in this
Agreement is intended to be exclusive, but each shall be cumulative and in
addition to any other remedy referred to in this Agreement or otherwise
available under law.

 

  9.13. Rule of Construction. Each Party has had the opportunity to consult with
counsel in connection with the review, drafting and negotiation of this
Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

 

26



--------------------------------------------------------------------------------

  9.14. Certain Conventions. Any reference in this Agreement to a Section,
subsection, paragraph or clause shall be deemed to be a reference to a Section,
subsection, paragraph or clause, of or to, as the case may be, this Agreement,
unless otherwise indicated. Unless the context of this Agreement otherwise
requires, (a) words of any gender include each other gender, (b) words such as
“herein”, “hereof”, and “hereunder” refer to this Agreement as a whole and not
merely to the particular provision in which such words appear, (c) words using
the singular shall include the plural, and vice versa, (d) references to “day”
mean calendar days, (e) the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “but not limited to,” “without limitation,”
“inter alia” or words of similar import, and (f) the word “or” shall not be
deemed to be used in the exclusive sense and shall instead be used in the
inclusive sense to mean “or”, unless the context is clear that only one of the
options described may apply.

 

  9.15. Counterparts. The Parties may execute this Agreement in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Remainder of page intentionally blank; signature page follows.]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Stock Purchase Agreement to be
duly executed by their respective authorized signatories as of the Effective
Date.

 

Bristol-Myers Squibb Company      Five Prime Therapeutics, Inc. By:   

/s/ Carl P. DeCicco

     By:   

By: /s/ Lewis T. Williams

Name:   

Carl P. DeCicco

     Name:   

Lewis T. Williams

Title:   

SVP Head of Discovery

     Title:   

President and Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

Example 1: Purchase Price Calculation

If the volume weighted average closing price plus premium is below $22.87 per
share, then the following calculation will apply:

 

D

   =    (A * (1 + B)) * C

D

   =    Purchase Price

A

   =    the volume weighted average closing price of the Common Stock as
reported on NASDAQ during the twenty (20) trading day period ending on the date
immediately preceding the earlier of (i) the Effective Date and (ii) the date on
which FivePrime publicly announces the execution and delivery by the Parties of
the Collaboration Agreement.       As an example: $17.00 volume weighted average
closing price per share

B

   =    30 percent

C

   =   

Equal to 4.9% of total outstanding common stock

  As an example: 1,000,000 shares

D

   =   

Based on the above example assumptions, the purchase price will be calculated as
follows:

($17.00 * (1 + 30%)) * 1,000,000 = $22,100,000 or $22.1 Per Share

Example 2: Purchase Price Calculation

If the volume weighted average closing price plus premium is greater than or
equal to $22.87 per share, then the following calculation will apply:

 

C

   =    A * B

C

   =    Purchase Price

A

   =    $22.87 Per Share

B

   =   

Equal to 4.9% of total outstanding common stock

  As an example: 1,000,000 shares

C

   =    Based on the above example assumptions, the purchase price will be
calculated as follows:           $22.87 * 1,000,000 = $22,870,000 or $22.87 Per
Share

In each case, the actual purchase price per share as calculated above will be
rounded to the nearest whole cent.



--------------------------------------------------------------------------------

Exhibit B

Form of Lock-Up Agreement

This Lockup Agreement (this “Agreement”), effective as of March 14, 2014 (the
“Effective Date”), is entered into by and between Bristol-Myers Squibb Company,
a Delaware corporation (“BMS”), and Five Prime Therapeutics, Inc., a Delaware
corporation (“FivePrime”).

WHEREAS, FivePrime and BMS are entering into, among other agreements, a Stock
Purchase Agreement (the “Stock Purchase Agreement”), pursuant to which BMS will
purchase shares of FivePrime’s common stock, par value $0.001 per share (the
“Shares”).

WHEREAS, on February 6, 2014, FivePrime conducted a public offering of its
common stock (the “Offering”), in which Jefferies LLC, BMO Capital Markets
Corp., and Wells Fargo Securities, LLC served as the representatives of
underwriters of the Offering (collectively, the “Representatives”).

WHEREAS, pursuant to the terms of the transaction documents in the Offering,
FivePrime is required to obtain a lockup from BMS in connection with the Stock
Purchase Agreement.

NOW, THEREFORE, in consideration for entering into the Stock Purchase Agreement,
BMS hereby agrees that, during the Lock-up Period, BMS will not, without the
prior written consent of the Representatives, which may withhold their consent
in their sole discretion:

 

  •   Sell or Offer to Sell any Shares or Related Securities currently or
hereafter owned either of record or beneficially (as defined in Rule 13d-3 under
the Exchange Act) by the undersigned,

 

  •   enter into any Swap,

 

  •   make any demand for, or exercise any right with respect to, the
registration under the Securities Act of the offer and sale of any Shares or
Related Securities, or cause to be filed a registration statement, prospectus or
prospectus supplement (or an amendment or supplement thereto) with respect to
any such registration, or

 

  •   publicly announce any intention to do any of the foregoing.

The foregoing restrictions shall not apply to transfer of Shares or Related
Securities to any wholly owned subsidiary of BMS, if, in any such case, such
transfer is not for value; provided, however, that in any such case, it shall be
a condition to such transfer that:

 

  •   each transferee executes and delivers to the Representatives an agreement
in form and substance satisfactory to the Representatives stating that such
transferee is receiving and holding such Shares and/or Related Securities
subject to the provisions of this Agreement and agrees not to Sell or Offer to
Sell such Shares and/or Related Securities, engage in any Swap or engage in any
other activities restricted under this letter agreement except in accordance
with this Agreement (as if such transferee had been an original signatory
hereto), and

 

  •   prior to the expiration of the Lock-up Period, no public disclosure or
filing under the Exchange Act by any party to the transfer (donor, donee,
transferor or transferee) shall be required, or made voluntarily, reporting a
reduction in beneficial ownership of Shares in connection with such transfer.

BMS also agrees and consents to the entry of stop transfer instructions with
FivePrime’s transfer agent and registrar against the transfer of Shares or
Related Securities held by BMS, except in compliance with the foregoing
restrictions.

BMS confirms that it has not, directly or indirectly, taken any action designed
to or that might reasonably be expected to cause or result in the stabilization
or manipulation of the price of any security of FivePrime to facilitate the sale
of the Shares. BMS will not, directly or indirectly, any such action.

BMS hereby represents and warrants that it has full power, capacity and
authority to enter into this Agreement. This Agreement is irrevocable and will
be binding on BMS and the successors, heirs, personal representatives and
assigns of the undersigned.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective authorized signatories as of the Effective Date.

 

Bristol-Myers Squibb Company     Five Prime Therapeutics, Inc. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 



--------------------------------------------------------------------------------

Certain Defined Terms

Used in Lock-up Agreement

For purposes of the Agreement:

 

  •   “Call Equivalent Position” shall have the meaning set forth in Rule
16a-1(b) under the Exchange Act.

 

  •   “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

  •   “Lock-up Period” shall mean the period beginning on Effective Date of the
Stock Purchase Agreement and continuing through the close of trading on May 7,
2014.

 

  •   “Put Equivalent Position” shall have the meaning set forth in Rule
16a-1(h) under the Exchange Act.

 

  •   “Related Securities” shall mean any options or warrants or other rights to
acquire Shares or any securities exchangeable or exercisable for or convertible
into Shares, or to acquire other securities or rights ultimately exchangeable or
exercisable for or convertible into Shares.

 

  •   “Securities Act” shall mean the Securities Act of 1933, as amended.

 

  •   “Sell or Offer to Sell” shall mean to:

 

  •   sell, offer to sell, contract to sell or lend,

 

  •   effect any short sale or establish or increase a Put Equivalent Position
or liquidate or decrease any Call Equivalent Position,

 

  •   pledge, hypothecate or grant any security interest in, or

 

  •   in any other way transfer or dispose of,

in each case whether effected directly or indirectly.

 

  •   “Swap” shall mean any swap, hedge or similar arrangement or agreement that
transfers, in whole or in part, the economic risk of ownership of Shares or
Related Securities, regardless of whether any such transaction is to be settled
in securities, in cash or otherwise.